DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/483,356, filed on August 2, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022, 7/20/2022 and 8/24/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claims 1, 3, 8, 10, 12, 13, 15 – 20, 22, 24, 28, 29, 31 and 33 of U.S. Patent Application No. 17/591,458 (‘458 application) is non-provisionally rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8, 10, 12, 13, 15 – 20, 22, 24, 25, 28, 29, 31 and 33 of U.S. Patent No. 11,348,220 (‘220 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 11,348,220
Reference Claim
U.S. Patent Application No. 17/591,458 Conflicting Claim
Claim 1.  A system for detecting damage to a glass surface, the system comprising: 
      a sensor unit disposed proximate the surface, 
     wherein the sensor unit comprises a plurality of sensors configured to detect different parameters; 
      a processor in communication with the sensor unit, wherein the processor is configured to analyze data received from the sensor unit to determine integrity of the surface; and 
      a communication unit configured to output a signal in response to the 
processor determining that the surface has been damaged; 
       wherein, in determining whether the surface has been damaged, the processor is configured to apply a verification step ensuring that the damage is indicated using the plurality of sensors of the sensor unit.
Claim 1.   A system for detecting damage to a glass surface, the system comprising: 
     a sensor unit disposed proximate the surface; 



       a processor in communication with the sensor unit, wherein the processor is configured to analyze data received from the sensor unit to determine the integrity of the surface; and 
      a communication unit configured to output a signal in response to the processor determining that the surface has been damaged.


Claim 3.  A damage detection system according to claim 1, wherein 
the plurality of sensors of 
the sensor unit comprises a microphone, and the processor comprises a sound amplification and signal processing system.
Claim 3.  A damage detection system according to claim 1, wherein 

the sensor unit comprises a microphone and the processor comprises a sound amplification and signal processing system.
Claim 8.  A damage detection system according to claim 1, wherein 
the plurality of sensors of 
the sensor unit comprises an optical transmitter and an optical detector,       
       wherein the optical transmitter is configured to at least partially illuminate the surface and the optical detector is configured to at least partially receive light output from the optical transmitter.
Claim 8.  A damage detection system according to claim 1, wherein 

the sensor unit comprises an optical transmitter and an optical detector, and      
      wherein the optical transmitter is configured to at least partially illuminate the surface and the optical detector is arranged to at least partially receive 
light output from the optical transmitter.
Claim 10. A damage detection system according to claim 8, wherein the angle of incidence of light output by the optical transmitter is selected such that the light undergoes total internal reflection 
through the surface.
Claim 10.    A damage detection system according to claim 8, wherein the angle of incidence of light output by the optical transmitter(s) is selected such that the light undergoes total internal reflection through the surface.
Claim 12.   A damage detection system according to claim 1, further comprising an electrically conductive film disposed on the surface. 
Claim 12.   A damage detection system according to claim 1, further comprising an electrically conductive film disposed on the surface.
Claim 13. A damage detection system according to claim 12, wherein 
the plurality of sensors of 
the sensor unit comprises an electric circuit configured to measure the electrical resistance of the film.
Claim 13.  A damage detection system according to claim 12, wherein 

the sensor unit comprises an electric circuit operable to measure the electrical resistance of the film.
Claim 15.  A damage detection system according to claim 1, wherein 
the plurality of sensors of 
the sensor unit comprises a transducer configured to output acoustic waves which vibrate the surface and a receiver arranged to measure the vibration of the surface.
Claim 15.  A damage detection system according to claim 1, wherein 

the sensor unit comprises a transducer configured to output acoustic waves which vibrate the surface and a receiver arranged to measure the vibration of the surface.
Claim 16.  A damage detection system according to claim 15, wherein the transducer and the receiver are the same device which is configured to output pulses of acoustic waves.
Claim 16. A damage detection system according to claim 15, wherein the transducer and the receiver are the same device which is configured to output pulses of acoustic waves.
Claim 17.   A damage detection system according to claim 1, wherein the communication unit is configured to output an alert that the surface has been damaged to a remote location.
Claim 17.  A damage detection system according to claim 1, wherein the communication unit is configured to output an alert that the surface has been damaged to a remote location.

Claim 18.   A damage detection system according to claim 17, wherein the communication unit comprises at least one of a transceiver for outputting the signal, a GPS transmitter, and a GPS receiver.

Claim 18.    A damage detection system according to claim 17, wherein the communication unit comprises at least one of a transceiver for outputting the signal, a GPS transmitter, and a GPS receiver.

Claim 19.   A method for detecting damage to a glass surface, the method comprising: 
     measuring one or more acoustic, electrical, or optical properties of, or proximate to, the surface using a sensor unit, 
      wherein the sensor unit comprises a plurality of sensors configured to detect different parameters; 
       analyzing data received from the sensor unit using a processor to determine the integrity of the surface; and    
      outputting a signal from a communication unit in response to the processor determining that the surface has been damaged; 
       wherein, in determining whether the surface has been damaged, the processor applies a verification step ensuring that the damage is indicated using the plurality of sensors of the sensor unit.

Claim 19.    A method for detecting damage to a glass surface, the method comprising: 
        measuring one or more acoustic, electrical, or optical properties of, or proximate to, the surface using a sensor unit; 



       analyzing data received from the sensor unit using a processor to determine the integrity of the surface; and 
       outputting a signal from a communication unit in response to the processor determining that the surface has been damaged.

Claim 20.  A damage detection method according to claim 19, wherein the glass surface is a vehicle windscreen. 
Claim 20.  A damage detection method according to claim 19, wherein the glass surface is a vehicle windscreen.

Claim 22.  A damage detection method according to claim 19, wherein 
the verification step involves measurements conducted using the plurality of sensors of the sensor unit, 






     
wherein the measurements 


comprise detecting a sound signal of a potential damage event using a microphone and converting this sound signal into an electrical signal.
Claim 21. A damage detection method according to claim 19, wherein 
the sensor unit comprises a plurality of sensors, and the method includes the step of instructing the sensor unit to verify 
whether the surface has been damaged by conducting a further measurement using a different sensor.

Claim 22. A damage detection method according to claim 19, 
     wherein the step of measuring one or more properties 
using the sensor unit 
comprises recording the sound of a potential damage event using a microphone and converting this sound signal into an electrical signal.
Claim 24. A damage detection method according to claim 21, 
      wherein the measurements 

comprise imaging the surface using a camera.
Claim 25. A damage detection method according to claim 24, 
        wherein the measurements further comprise 
moving the camera to scan across the surface.
Claim 24. A damage detection method 
according to claim 19, 
      wherein the step of measuring 
one or more properties using the sensor unit comprises imaging the surface using a camera; 


     wherein the method includes 

moving the camera to scan across the surface.
Claim 28. A damage detection method according to claim 24, wherein 
the camera is activated in response to a microphone detecting a signal indicative of a potential damage event.
Claim 28. A damage detection method according to claim 19, wherein 
the method includes verifying that a damage event has occurred by 
activating a camera in response to a microphone recording a signal indicative of a potential damage event.
Claim 29.  A damage detection method according to claim 21, 
wherein the measurements 


comprise at least partially illuminating the surface using at least one optical transmitter and detecting the amount of light reflected by, or transmitted through, the surface using at least one optical detector.
Claim 29.  A damage detection method according to claim 19, 
wherein the step of measuring 
one or more properties of the surface using a sensor unit 
comprises at least partially illuminating the surface using at least one optical transmitter and recording the amount of light reflected by, or transmitted through, the surface using at least one optical detector.
Claim 31. A damage detection method according to claim 29, further comprising selecting the angle of incidence of light output by the optical transmitter such that the light undergoes total internal reflection through the surface.
Claim 31. A damage detection method according to claim 19, further comprising selecting the angle of incidence of light output by the optical transmitter(s) such that the light undergoes total internal reflection through the surface.
Claim 33. A damage detection method according to claim 21, wherein 
an electrically conductive film is disposed on the surface and 
the measurements comprise 
measuring the electrical resistance of the film.
Claim 33. A damage detection method according to claim 19, 
including disposing an electrically conductive film on the surface and measuring the electrical resistance of the film.


	Though the conflicting claims are not entirely identical, it is obvious from the side-by-side comparisons of the claim language in the table above that the terms in bold print portions are entirely identical in each claim; and the italicized-underlined bold print portions of the claims are obvious variations of one another.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized: “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim”. 
 	Thus, in view of the table shown above and the findings of In re Vogel discussed above in mind, it is respectfully submitted that disclosures of '220 patent that provide support for the patent claims also provide support for the minor differences in the limitations of the claims of the ‘458 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent No. 11,348,220 discloses a System and Method for Damage Detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/             11/29/2022
Primary Examiner         AU2644